DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 5/4/2022.
	Claims 1-20 were directly and/or indirectly amended. No Claims were added and none were canceled.
	Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-20, the closest considered art along with the amendment which overcome the rejection dated 2/8/2022 fail to disclose a non-transitory computer-readable media (NTCRM) readable media comprising instructions for operating a cloud computing system stored thereon, wherein execution of the instructions by the cloud computing system causes the cloud computing system to perform a method comprising: determining whether a level of resource utilization of an organization (org) having a first index pointing to a first cluster in the cloud computing system requires assignment of the org to a second cluster in the cloud computing system; creating. for the org, a second index pointing to the second cluster when the level of resource utilization requires the assignment of the org to the second cluster; adding a consul entry in a consul that points to the second index; changing an entry of a cluster routing controller for the org from the first index to the second index after the org's data has been migrated from the first cluster to the second cluster; and establishing a connection to the second cluster using the consul entry, as recited in independent claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandey 20180145725 related to adaptive filter with manageable resource sharing.
Pandey 10397545 related to adaptive filter with manageable resource sharing.
Bostic et al. 20200294642 related to method and system for pharmacological tracking and reporting platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 26, 2022